Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
2.  	Claims 1-7 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	The closest prior art of Jung et al. (US 2011/0184900 A1) in the Abstract discloses an affective model device and a method of deciding the behavior of an affective model device are provided… The affective model device updates the emotion at regular time intervals or when a stimulus is received, and decides the behavior based on the updated emotion. ¶0047 discloses the affective information manager 202 may update affective information stored in the affective information storage 201. The time interval at which affective information is to be updated may be arbitrarily set. For example, affective information may be updated at regular time intervals or the affective information may be updated in response to an external stimulus. Accordingly, the affective information manager 202 may update emotion parameters based on trait, attitude, and/or mood parameters stored in the affective information storage 201. For example, in response to receiving a stimulus, the affective information manager 202 may select an emotion parameter that is to be updated, and may increase or decrease an intensity of the selected emotion parameter based on trait, attitude, and/or mood parameters. ¶0048 discloses the affective information communication unit 203 may provide affective components stored in the affective information storage 201 or affective components updated by the affective information manager 202 to the behavior deciding 
 	However, claims 1-7 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1 and similarly in claims 6-7:  
 	“learn at least one emotion change parameter for changing a simulated emotion of the apparatus in accordance with the acquired external stimulation, acquire the learned emotion change parameter in accordance with the acquired external stimulation, set at least one emotion parameter indicating the simulated emotion of the apparatus in accordance with the acquired emotion change parameter, and control a behavior of the apparatus in accordance with the set emotion parameter.” See ¶0045, ¶0046 and ¶0050 of the specification as filed. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692